DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/719,393 filled on 12/18/2019.
Claims 1-17 are presented for examination.

Claim Objections
Claims 2-5 and 9-14 are objected to because of the following informalities:
a)	Regarding Claims 2-5, and 9-14, the acronym word, "ID" should be presented for what it stands for.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The drawings are objected to because it appears the drawings are not sufficient quality may because of the blurry and small font and/or have been submitted in color thus making it difficult to read many of the words in the drawings, see Fig. 4A-4B, 5-7 and 9, when in printed format, see US 2020/0207334, which is the publication for the instant application. The Examiner recommends resubmitting the drawings as black and white line drawings with clear font. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 is rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  The claim 17 recites “A computer-readable recording medium”.  Considering the open ended definition of the computer readable recording medium in Para. [0108] of US 2020/0207334 of the instant application, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). 
In order to overcome 35 USC 101 rejection, the applicants are advised to amend the claim limitations as “A non-transitory computer-readable recording medium”.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “infrastructure facility” in Claim 17 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9 and 17 are provisionary rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of copending application 16/712,626 (Pub. No. US 2020/0209877). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the instant application are found in copending application 16/712,626 with obvious wording variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 9 and 17 are provisionary rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of copending application 16/729,925 (Pub. No. US 2020/0207335). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the instant application are found in copending application 16/712,626 with obvious wording variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 9 are provisionary rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending application 16/712,626 (Pub. No. US 2020/0209877). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the instant application are found in copending application 16/712,626 with obvious wording variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 9 are provisionary rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending application 16/703536 (Pub. No. US 2020/0180607). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the instant application are found in copending application 16/703536 with obvious wording variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 9 are provisionary rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of copending application 16/678,575 (Pub. No. US 2020/0159236). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the instant application are found in copending application 16/678,575 with obvious wording variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 9 are provisionary rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending application 16/678,559 (Pub. No. US 2020/0148197). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the instant application are found in copending application 16/678,559 with obvious wording variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 14 cite “Bluetooth communication”, wherein the term Bluetooth is a Trademark name and invokes 35 U.S.C. §112 (b) rejection in view of MPEP 2173.05(u). The specification does not include any specific details regarding what either quoted limitation may mean, and/or there is no particulars for what version of the Bluetooth, and band 2.4GHz and/or 5GHz. 

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0171209) (hereinafter Lee) in view of Irion et al. (US 2017/0313305, this reference is from IDS filed on 06/26/2020) (hereinafter Irion).

Claim 1. Lee teaches an automated valet parking method (See Para. [0008], discloses “a control method for enabling a vehicle to determine a target parking spot and perform a parking operation”) comprising:
establishing, by a vehicle, a communication with an infrastructure facility (See Para. [0172], discuss “V2I communication);
receiving, by the vehicle, a target position and a guide route from the infrastructure facility after the communication is established;
performing, by the vehicle, an autonomous driving based on the guide route (See Para. [0408], “generate a travel path from the current location of the vehicle 100 to the target parking spot, and control the vehicle 100 to travel along the travel path”); and
parking, by the vehicle, at the target position (See Para. [0303]-[0316], “an autonomous parking operation to park the vehicle 100 in the target parking spot”).
The examiner notes that Lee teach the claim invention wherein a target position and a guide route is determined by a processor, but it does not explicitly spell out wherein the a target position and a guide route is received by the vehicle from the infrastructure facility.
However, Irion teaches, receiving, by the vehicle, a target position and a guide route from the infrastructure facility after the communication is established (See Para. [0070], “the parking facility management transmits the reserved parking space (parking position) and necessary data for the trip to the parking space/parking position to the vehicle (e.g., via WLAN). The data can include, for example, a digital map of the parking garage, the path or route to be traveled, general conditions to be observed (maximum speeds, rights of way, critical areas, etc.), etc. The vehicle travels to the parking space/parking position in a highly/fully automated manner (autonomously) without a driver, with the aid of the transmitted data”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee with the teaching of Irion to incorporate the feature in order to provide an improved automatic parking process of a vehicle and the vehicle advantageously does not need to wait unnecessarily for an autonomous parking process to begin.

Claims 2-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0171209) (hereinafter Lee) in view of Irion et al. (US 2017/0313305, this reference is from IDS filed on 06/26/2020) (hereinafter Irion) and further in view of Nakata (US 2020/0198620).

Claim 2. The teaching of Lee as modified by the teaching of Irion teaches the method of claim 1, wherein Irion discloses in para. [0070] that “the parking facility management transmits the reserved parking space (parking position) and necessary data for the trip to the parking space/parking position to the vehicle (e.g., via WLAN)”, but they do not explicitly spell out, wherein establishing the communication comprises:
receiving, by the vehicle, a vehicle ID from the infrastructure facility;
transmitting, by the vehicle, a communication ID in response to the vehicle ID; and
communicating with the infrastructure facility based on the communication ID.
However, Nakata teaches, receiving, by the vehicle, a vehicle ID from the infrastructure facility (See Fig. 6, Step 915, Para. [0072], discloses Para. [0079], “a vehicle identification code, used by the infrastructure facility 300 is transmitted to the vehicle 100”);
transmitting, by the vehicle, a communication ID in response to the vehicle ID (See Nakata, Para. [0040], discloses “encrypted communication with authentication”, and Para. [084], discloses “identifying the communication source and the communication destination, and management information for a communication status and the like”, which employed the ID exchange, constitutes the claimed feature. Furthermore see Para. [0075], “the vehicle 100 transmits a vehicle identification ID reception response S916 to the infrastructure facility 300 upon receiving the vehicle identification ID designation”, and/or see Para. [0123], “Upon receiving the service information reception response S516, the vehicle-side communication device 110 transmits an additional service list reception response S922 including the information about the service selected by the user 21, to the infrastructure facility 300”. Additionally see Para. [0018], [0032]-[0034], discloses “establishing secure communication between the infrastructure facility and the vehicle, and information included in command parameters in communication involved in establishment of secure communication between the infrastructure facility and the vehicle”); and
communicating with the infrastructure facility based on the communication ID (See Nakata, Para. [0032], [0054], “information included in command parameters in communication involved in establishment of secure communication between the infrastructure facility and the vehicle”, and [0040], “Short Range Communications (DSRC) is used at an area around an entrance gate 11 to certainly provide information, required for network connection to a wireless LAN used in the infrastructure facility management region 301, to each vehicle 100 entering the infrastructure facility management region 301, and a wireless LAN is used in the infrastructure facility management region 301. In such a case, the infrastructure-side communication device 310 has functions for performing communication using the dedicated short range communications and the wireless LAN”).
The examiner notes that Nakata teaches the general conditions of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion and with the teaching of Nakata to incorporate the feature in order to establish a secure and/or encrypted communication between the vehicle and the infrastructure facility in order to verify that the user is an authorized user of the vehicle.

Claim 3. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 2, wherein transmitting the communication ID comprises:
comparing, by the vehicle, the received vehicle ID with a stored reference vehicle ID (See Nakata, Para. [0202], “compares the message authentication code 882 with the message authentication code 882 received”); and
transmitting, by the vehicle, the communication ID to the infrastructure facility when the received vehicle ID and the stored reference ID match (See Nakata, Para. [0202], “Upon receiving the vehicle side communication preparation confirmation code S911, the infrastructure facility 300 uses the common key set 885 used for communication from the vehicle 100 to the infrastructure facility 300, to generate the message authentication code 882 for the encrypted communication data 855 received based on the authentication hash function 895, and compares the message authentication code 882 with the message authentication code 882 received, to confirm the validity of the encrypted communication data 855”).

Claim 5. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 2, wherein the method further comprises:
transmitting the vehicle ID in a broadcasting mode through a Bluetooth communication (See Lee, Para.[0167], [0169], discloses “short range communication via Bluetooth”, and Nakata discloses in Para. [0181]-[0184], “an ID exchange between the vehicle and infrastructure”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to use a low power communication device minimize interference in wide range); and
transmitting the communication ID in a connection mode through the Bluetooth communication (See Lee, Para. [0169], discloses “short range communication via Bluetooth”, and Nakata discloses in Para. [0181]-[0184], “an ID exchange between the vehicle and infrastructure”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to use a low power communication device minimize interference in wide range).

Claim 6. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 2, wherein the method further comprises:
guiding the vehicle from a stop position to the target position through the guide route (See Lee, Para. [0011], [0294], “determine a target parking spot for the vehicle, and, upon detection of the occupant's getting off [constitutes stop position], provide a control signal to a vehicle drive apparatus via the user interface unit to park the vehicle at the target parking spot”. Additionally, see Nakata, Para. [0050], “the autonomous driving control device 130 can comprehensively determine information and instructions from these devices and issue an operation instruction for the vehicle 100 to the vehicle control device 210, to move the vehicle 100 to a target location”); and
identifying, by a camera included in the infrastructure facility, the stop position of the vehicle (See Lee, Para. [0294], “based on at least one of vehicle state information acquired from the sensing unit 120 and vehicle location information, that the vehicle 100 has stopped or is about to stop and thus that an occupant is about to get off, the processor 870 can determine a target parking spot”, and Para. [0306], “determined, based on information about an image of the inside of the vehicle 100 acquired by the sensing unit 120, that an occupant is about to get off [i.e., constitutes stop position]”, same as claimed).

Claim 7. The teaching of Lee as modified by the teaching of Irion teaches the method of claim 1, however, they do not explicitly spell out, wherein the method further comprises:
transferring, by the vehicle, a driving control of the vehicle to the infrastructure facility after the communication is established.
However, Nakata teaches, transferring, by the vehicle, a driving control of the vehicle to the infrastructure facility after the communication is established (See Para. [0095]-[0096], “the vehicle 100 transmits a movement instruction activation notification S923 to the infrastructure facility 300”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to permit an external system to control the in accordance with an issued instruction.

Claim 8. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 7, wherein the driving control is configured to control operations of the vehicle, including steering, accelerating, braking, gear shifting, engine starting, engine stopping, door locking, and door unlocking (See Lee, Para. [0047], “a vehicle 100 may include a plurality of wheels, which are rotated by a power source, and a steering input device 510 for controlling a driving direction of the vehicle 100”, Para. [0063], discloses “vehicle acceleration braking information”, and Para. [200]-[0203], “adjust gear-engaged state and perform electronic control of a steering apparatus and a steering drive unit may change the direction of travel of the vehicle”, see at least Para. [0295], [0308], “stop the vehicle”, and in Para. [0190], [0210]-[0211], “a door/window drive unit 630 to control close and/or open door of the vehicle”. Additionally, see Nakata, Para. [0043], [0047]-[0048], “engine control, steering control, brake control, door lock”). The examiner notes that the prior art, Lee and Nakata teaches the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to move and park a driverless automobile to and at a desired location and providing services for efficient use of the parking lot.

Claim 9. Lee teaches an automated valet parking method (See Para. [0008], discloses “a control method for enabling a vehicle to determine a target parking spot and perform a parking operation”) comprising:
establishing, by an infrastructure facility, a communication with a vehicle (See Para. [0172], discuss “V2I communication”);
the vehicle is parked at the target position based on the guide route (See Para. [0761]-[0762], “performs an autonomously driving operation”).
Nevertheless, Lee does not explicitly spell out, wherein transmitting, by the infrastructure facility, a target position and a guide route to the vehicle after the communication is established; and
receiving, by the infrastructure facility, a notification that an autonomous valet parking is completed.
However, Irion teaches, transmitting, by the infrastructure facility, a target position and a guide route to the vehicle after the communication is established (See Para. [0070], “the parking facility management transmits the reserved parking space (parking position) and necessary data for the trip to the parking space/parking position to the vehicle (e.g., via WLAN). The data can include, for example, a digital map of the parking garage, the path or route to be traveled, general conditions to be observed (maximum speeds, rights of way, critical areas, etc.), etc. The vehicle travels to the parking space/parking position in a highly/fully automated manner (autonomously) without a driver, with the aid of the transmitted data”); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee with the teaching of Irion to incorporate the feature in order to provide an improved automatic parking process of a vehicle and the vehicle advantageously does not need to wait unnecessarily for an autonomous parking process to begin.
Furthermore, the teaching of Lee as modified by the teaching of Irion teaches, automatic valet parking (See Lee, Para, [0331], [0609], “perform the autonomous parking operation”. Additionally, see Irion, Para. [0029], “an automatic valet parking”), but they do not explicitly spell out, receiving, by the infrastructure facility, a notification that an autonomous valet parking is completed.
However, Nakata teaches, receiving, by the infrastructure facility, a notification that an autonomous valet parking is completed (See Para. [0131], “after confirming that the vehicle 100 is in the parked state, the autonomous driving control device 130 transmits a loading completion confirmation notification S527, and the vehicle side communication device that has received the loading completion confirmation notification S527 transmits a loading sequence completion response S929 to the infrastructure facility 300”). The examiner notes that Nakata teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to confirm that the infrastructure facility will be taking control over the vehicle while in parked.

Claim 10. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 9, wherein establishing the communication with the vehicle comprises:
transmitting, by the infrastructure facility, a vehicle ID to the vehicle (See Nakata, Fig. 6, Step S915, Para. [0072], discloses Para. [0079], “a vehicle identification code, used by the infrastructure facility 300 is transmitted to the vehicle 100”);
receiving, by the infrastructure facility, a communication ID from the vehicle (See Nakata, Para. [0040], discloses “encrypted communication with authentication”, and Para. [084], discloses “identifying the communication source and the communication destination, and management information for a communication status and the like”, which employed the ID exchange, constitutes the claimed feature. Furthermore see Para. [0075], “the vehicle 100 transmits a vehicle identification ID reception response S916 to the infrastructure facility 300 upon receiving the vehicle identification ID designation”, and/or see Para. [0123], “Upon receiving the service information reception response S516, the vehicle-side communication device 110 transmits an additional service list reception response S922 including the information about the service selected by the user 21, to the infrastructure facility 300”. Additionally see Para. [0018], [0032]-[0034], discloses “establishing secure communication between the infrastructure facility and the vehicle, and information included in command parameters in communication involved in establishment of secure communication between the infrastructure facility and the vehicle”); and
communicating, by the infrastructure facility, with the vehicle based on the communication ID (See Nakata, Para. [0032], [0054], “information included in command parameters in communication involved in establishment of secure communication between the infrastructure facility and the vehicle”, and [0040], “Short Range Communications (DSRC) is used at an area around an entrance gate 11 to certainly provide information, required for network connection to a wireless LAN used in the infrastructure facility management region 301, to each vehicle 100 entering the infrastructure facility management region 301, and a wireless LAN is used in the infrastructure facility management region 301. In such a case, the infrastructure-side communication device 310 has functions for performing communication using the dedicated short range communications and the wireless LAN”).
The examiner notes that Nakata teaches the general conditions of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion and with the teaching of Nakata to incorporate the feature in order to establish a secure and/or encrypted communication between the vehicle and the infrastructure facility in order to verify that the user is an authorized user of the vehicle.

Claim 11. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 10, wherein transmitting the vehicle ID comprises:
capturing, by the infrastructure facility, an image of the vehicle to obtain the vehicle ID when the vehicle enters the infrastructure facility (See Nakata, Para. [0157], “the infrastructure facility 300 recognizes the vehicle 100 with a camera”); and
transmitting, by the infrastructure facility, the obtained vehicle ID to the vehicle (See Nakata, Para. [0112]-[0113], “the infrastructure facility 300 transmits vehicle identification ID designation”). The examiner notes that, Nakata teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion and with the teaching of Nakata to incorporate the feature in order to provide various services in a parking lot and for efficient use of the parking lot.

Claim 12. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 10, wherein communicating with the vehicle comprises:
determining, by the infrastructure facility, whether the vehicle is in a drop- off area (See Lee, Para. [0436], [0732], discloses “determine whether the vehicle 100 is located in a stopping allowed area [construed as drop-off area]”); and
communicating, by the infrastructure facility, with the vehicle using the communication ID when the vehicle is located in the drop-off area (See Lee Para. [0172], discuss “V2I communication”. Additionally, see Nakata, Para. [0032], [0054], “information included in command parameters in communication involved in establishment of secure communication between the infrastructure facility and the vehicle”, and [0040], “Short Range Communications (DSRC) is used at an area around an entrance gate 11 to certainly provide information, required for network connection to a wireless LAN used in the infrastructure facility management region 301, to each vehicle 100 entering the infrastructure facility management region 301, and a wireless LAN is used in the infrastructure facility management region 301. In such a case, the infrastructure-side communication device 310 has functions for performing communication using the dedicated short range communications and the wireless LAN”).
The examiner notes that the prior art Lee and Nakata teaches the general conditions of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion and with the teaching of Nakata to incorporate the feature in order to establish a secure and/or encrypted communication between the vehicle and the infrastructure facility in order to verify that the user is an authorized user of the vehicle.

Claim 13. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 12, wherein determining whether the vehicle is in the drop-off area comprises:
capturing, by the infrastructure facility, an image of the vehicle to obtain the vehicle ID when the vehicle enters the infrastructure facility (See Nakata, Para. [0157], “the infrastructure facility 300 recognizes the vehicle 100 with a camera”);
identifying a position of the vehicle in real time by continuously tracking the vehicle after the vehicle ID is obtained (See Nakata, Para. [0050], “a vehicle position detection device 160 that detects the current position”); and
determining whether the vehicle is in the drop-off area based on the position of the vehicle (See Lee, Para. [0436], [0732], discloses “determine whether the vehicle 100 is located in a stopping allowed area [construed as drop-off area]”).
The examiner notes that the prior arts, Lee and Nakata teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion and with the teaching of Nakata to incorporate the feature in order to performs control for autonomous movement to a location available for parking in the external system.

Claim 14. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 10, wherein the method further comprises:
transmitting the vehicle ID in a broadcasting mode through a Bluetooth communication (See Lee, Para.[0167], [0169], discloses “short range communication via Bluetooth”, and Nakata discloses in Para. [0181]-[0184], “an ID exchange between the vehicle and infrastructure”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to use a low power communication device minimize interference in wide range); and
transmitting the communication ID in a connection mode through the Bluetooth communication (See Lee, Para. [0169], discloses “short range communication via Bluetooth”, and Nakata discloses in Para. [0181]-[0184], “an ID exchange between the vehicle and infrastructure”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to use a low power communication device minimize interference in wide range).

Claim 15. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 9, wherein the method further comprises:
receiving, by the infrastructure, a driving control of the vehicle from the vehicle after the communication with the vehicle is established (See Nakata, Para. [0095]-[0096], “the vehicle 100 transmits a movement instruction activation notification S923 to the infrastructure facility 300”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to permit an external system to control the in accordance with an issued instruction.

Claim 16. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 15, wherein the driving control is configured to control operations of the vehicle, including steering, accelerating, braking, gear shifting, engine starting, engine stopping, door locking, and door unlocking (See Lee, Para. [0047], “a vehicle 100 may include a plurality of wheels, which are rotated by a power source, and a steering input device 510 for controlling a driving direction of the vehicle 100”, Para. [0063], discloses “vehicle acceleration braking information”, and Para. [200]-[0203], “adjust gear-engazed state and perform electronic control of a steering apparatus and a steering drive unit may change the direction of travel of the vehicle”, see at least Para. [0295], [0308], “stop the vehicle”, and in Para. [0190], [0210]-[0211], “a door/window drive unit 630 to control close and/or open door of the vehicle”. Additionally, see Nakata, Para. [0043], [0047]-[0048], “engine control, steering control, brake control, door lock”). The examiner notes that the prior art, Lee and Nakata teaches the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to move and park a driverless automobile to and at a desired location and providing services for efficient use of the parking lot.

Claim 17. Lee teaches a computer-readable recording medium having a program recorded thereon (See Para. [0789], “the present invention as described above may be implemented as code that can be written on a computer-readable medium in which a program is recorded and thus read by a computer. T”), the program to direct a processor to perform acts of:
establishing, by an infrastructure facility, a communication with a vehicle (See Para. [0172], discuss “V2I communication”);
the vehicle is parked at the target position based on the guide route (See Para. [0761]-[0762], “performs an autonomously driving operation”).
Nevertheless, Lee does not explicitly spell out, wherein transmitting, by the infrastructure facility, a target position and a guide route to the vehicle after the communication is established; and
receiving, by the infrastructure facility, a notification that an autonomous valet parking is completed.
However, Irion teaches, transmitting, by the infrastructure facility, a target position and a guide route to the vehicle after the communication is established (See Para. [0070], “the parking facility management transmits the reserved parking space (parking position) and necessary data for the trip to the parking space/parking position to the vehicle (e.g., via WLAN). The data can include, for example, a digital map of the parking garage, the path or route to be traveled, general conditions to be observed (maximum speeds, rights of way, critical areas, etc.), etc. The vehicle travels to the parking space/parking position in a highly/fully automated manner (autonomously) without a driver, with the aid of the transmitted data”); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee with the teaching of Irion to incorporate the feature in order to provide an improved automatic parking process of a vehicle and the vehicle advantageously does not need to wait unnecessarily for an autonomous parking process to begin.
Furthermore, the teaching of Lee as modified by the teaching of Irion teaches, automatic valet parking (See Lee, Para, [0331], [0609], “perform the autonomous parking operation”. Additionally, see Irion, Para. [0029], “an automatic valet parking”), but they do not explicitly spell out, receiving, by the infrastructure facility, a notification that an autonomous valet parking is completed.
However, Nakata teaches, receiving, by the infrastructure facility, a notification that an autonomous valet parking is completed (See Para. [0131], “after confirming that the vehicle 100 is in the parked state, the autonomous driving control device 130 transmits a loading completion confirmation notification S527, and the vehicle side communication device that has received the loading completion confirmation notification S527 transmits a loading sequence completion response S929 to the infrastructure facility 300”). The examiner notes that Nakata teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, and with the teaching of Nakata to incorporate the claimed feature in order to confirm that the infrastructure facility will be taking control over the vehicle while in parked.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0171209) (hereinafter Lee) in view of Irion et al. (US 2017/0313305, this reference is from IDS filed on 06/26/2020) (hereinafter Irion), Nakata (US 2020/0198620) and further in view of Min et al. (US 2012/0188100, this reference is from IDS filed on 06/26/2020) (hereinafter Min).

Claim 4. The teaching of Lee as modified by the teaching of Irion and Nakata teaches the method of claim 3, wherein Irion, discloses in Para. [0006], “receiving a reservation request for a parking position of a parking facility for a vehicle via a communication network, and a processor which is designed for ascertaining a parking position and navigation data for an autonomous navigation in the parking facility to the reserved parking position depending on the reservation request”, and Nakata discloses in Para. [0050], “automatic valet parking”, but they do not explicitly spell out, wherein transmitting the communication ID to the infrastructure facility comprises:
requesting, by the vehicle, a driver to approve an autonomous valet parking when the received vehicle ID and the stored reference vehicle ID match; and
transmitting, to the infrastructure facility, the communication ID when the autonomous valet parking is approved.
However, Min teaches, requesting, by the vehicle, a driver to approve an autonomous valet parking when the received vehicle ID and the stored reference vehicle ID match (See Para. [0018], [0053], [0058], [0063], [0078], [0091], “requesting registration on a customized auto-valet parking service from the server device”); and
transmitting, the communication ID when the autonomous valet parking is approved (See Para. [0091], [00096], [0102], “the service registration management unit 210 of the server device 200 according to an embodiment of the present invention receives auto-valet parking profile information from a user who requests registration on the customized auto-valet parking service, and if the reception has been completed, transfers ID allocation information to the mobile terminal 100”). The examiner notes that the prior art Min teaches the general conditions of the claim feature except the feature of transmitting communication ID to the infrastructure facility, however the prior art, Nakata teaches in Para. [0040], [0181], [0184], “Short Range Communications (DSRC) is used at an area around an entrance gate 11 to certainly provide information, required for network connection to a wireless LAN used in the infrastructure facility management region 301, which implicitly discloses an commutation ID exchanged. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Lee in view of the teaching of Irion, Nakata and with the teaching of Min to incorporate the feature in order to provide a customized auto valet parking service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al. (US 2018/0114437) discloses “SYSTEM OF CORRELATED VIDEO AND LIGHTING FOR PARKING MANAGEMENT AND CONTROL”;
Du et al. (US 2019/0066502) discloses “METHOD AND SYSTEM FOR ASSISTING VEHICLE PARKING”;
Xu et al. (US 2020/0272950) discloses “PARKING SPACE SERVICE AND MANAGEMENT SYSTEM AND METHOD BASED ON PARKING SPACE STATE INFORMATION”;

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664